Citation Nr: 1715727	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hepatitis and hepatitis residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to July 1964. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2015, on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  The Board remanded the appeal for additional development.  In May 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge at the RO.

Although the Veteran initially claimed entitlement to service connection specifically for Hepatitis C, he also submitted a January 2016 statement expressing disagreement with VA's denial of "service connected entitlement to Hepatitis A" and, at the May 2013 hearing, spoke about experiencing hepatitis symptoms, generally, since his active duty service.  Accordingly, the Board has recharacterized the issue on appeal to service connection for hepatitis and hepatitis residuals.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).


FINDING OF FACT

The Veteran does not currently have any active form of hepatitis, or any hepatitis residuals, other than a laboratory finding of Hepatitis A antibodies.


CONCLUSION OF LAW

The criteria for service connection of hepatitis are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Based on review of the record, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with September 2015 remand directives such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Service Connection

The Veteran claims to experience hepatitis, or residuals thereof, that was incurred in service.  He specifically alleges that he either contracted Hepatitis C during service and still experiences Hepatitis C or that he contracted Hepatitis A during service and still experiences residuals of Hepatitis A.  Although the medical evidence of record does reflect that the Veteran incurred Hepatitis A during service, and subsequent blood tests reveal Hepatitis A antibodies, the Board finds that he has not experienced any hepatitis disability during the appellate period that was incurred in, or is otherwise etiologically related to, his service.  

Service treatment records specifically show that the Veteran was treated for "infectious hepatitis" in September/October 1961.  His service clinical record describes his in-service hospital treatment period as "almost entirely asymptomatic" and indicates that he returned to full duty within one week.  The Veteran's 1964 separation examination reflects that he had hepatitis with no complications or sequelae.  Although that examination report also reflects that hepatitis was experienced in April 1962, other service treatment records consistently show hepatitis in 1961 (two entries dated in April 1962 reflect only diarrhea/infection).  Based on these service treatment records, there is no doubt that the Veteran experienced infectious hepatitis during service.  However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Service connection may be granted only for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The Veteran submitted a February 2011 statement contending that he was diagnosed with Hepatitis C during service and had, ever since, experienced more rapid intoxication when drinking alcohol as well as difficulty digesting fatty foods.  That self-reported history is repeated in a June 2011 VA examination report, but the examiner conducted multiple diagnostic tests and concluded that there was no clinical evidence of active Hepatitis A, B, or C.  The examiner did observe that the diagnostic tests revealed antibodies to Hepatitis A, and noted some hepatic inflammation.  However, the examiner explained: the inflammation could be due to various other causes and there is no chronic state of Hepatitis A such that the Veteran could still be experiencing the same hepatitis he contracted during service; and the finding of antibodies is consistent with the Veteran's history of infectious hepatitis.  

Some VA treatment records also reflect the Veteran's (self-reported) medical history as including Hepatitis C, but that notation was subsequently corrected - following laboratory testing - to instead note a history of Hepatitis A.  Hepatic cysts were observed upon radiologic imaging, but they were not attributed to hepatitis and were noted to not require follow up.  Although the Veteran provided testimony that his VA healthcare provider had informed him that his indigestion, elevated liver enzymes, and hepatic scarring/cysts were all attributable to his viral hepatitis, that medical determination is not supported by the record.  In January 2016, a VA examiner noted review of all available records and again explained that post-service VA testing for active forms of Hepatitis A, B, and C was negative and, despite the Veteran's contentions, the noted hepatic cysts were benign and the elevation of his liver enzymes was episodic.  The examiner concluded that the available records did not reflect chronicity of liver disease.  

In regard to the Veteran's statements to his healthcare providers, the U.S. Court of Appeals for Veterans Claims (Court) has held that medical history provided by a veteran and recorded by an examiner without additional enhancement or analysis is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The critical question is whether that history was accurate and, here, the Veteran's contentions that he was diagnosed with Hepatitis C and had been told by VA providers that he has current disability attributable to in-service hepatitis are not supported by the record (Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006)).  Although the Veteran has contended to experience a disability as the result of in-service hepatitis, the file does not reflect that he has any medical training or expertise that qualify him to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence of record, to notably include explanations provided in June 2011 and January 2016 VA medical opinions, reflects that the Veteran does not have any current hepatitis disability as the result of his service.  Specifically, the medical evidence of record shows that: he does not have active Hepatitis A, B, or C; and although he experienced Hepatitis A during service, there is no chronic state of that illness.  Although the Veteran has antibodies of Hepatitis A and has experienced episodic elevated liver enzymes, these are laboratory findings that are not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; and see Final Rule, Schedule for Rating Disabilities, Endocrine System Disabilities 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Moreover, Hepatitis A is not listed as a disability in the rating schedule.  38 C.F.R. § 4.114; and see Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  As the preponderance of the evidence is against the claim, the benefit-of- the-doubt doctrine is not applicable (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)) and service connection for hepatitis, to include hepatitis residuals, must be denied.


ORDER

Service connection for hepatitis, to include hepatitis residuals, is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


